Citation Nr: 0706045	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for claimed hypertension, 
to include as secondary to service-connected diabetes 
mellitus (DM).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active service from August 1968 to September 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

Although the veteran requested a personal hearing at the RO 
in an August 2004 letter, he withdrew his request for a 
personal hearing in April 2005.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of hypertension in service or during the first year 
thereafter.  

2.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of his period or service or 
to have been caused or aggravated by his service-connected 
DM.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  The veteran's disability manifested by hypertension is 
not proximately due to or the result of the service-connected 
DM.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005). The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In May 2003, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

No additional private medical evidence was subsequently 
received from the veteran.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  

In the May 2003 letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  

The veteran was not specifically informed of the relevant law 
on disability ratings and effective dates if his claim was 
granted.  However, since the issue on appeal is being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in July 2001, and a VA nexus opinion was obtained 
in November 2001.  

Although it was contended on behalf of the veteran in the 
February 2007 Appellant's Brief that the November 2001 nexus 
opinion was inadequate to support a denial of the claim, 
because it lacked a scientific rationale, the Board finds 
that the November 2001 opinion was credible and that another 
opinion would not be required.  

This opinion was by a medical professional who had reviewed 
the pertinent medical evidence and reached a conclusion based 
on this review.  A cited rationale for the conclusion reached 
was that the veteran's hypertension and DM were both 
diagnosed at essentially at the same time.  In fact, 
hypertension was actually diagnosed prior to DM.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of hypertension, service connection may 
be granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).  


Analysis

The veteran is service connected for post-traumatic stress 
disorder, rated as 100 percent disabling; DM, rated as 20 
percent disabling; and peripheral neuropathy of each lower 
extremity, each of which is rated as 10 percent disabling.  

According to the rating schedule, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2006).  

The veteran's service medical records reveal that his blood 
pressure on preservice examination in August 1968 was 110/64.  
The only blood pressure readings during service were 116/76 
in September 1970 and 132/76 on discharge examination in 
August 1971.  Hypertension was not diagnosed in service or 
within a year of discharge.  

The VA treatment records dated from June 1984 to April 1985 
reveal a blood pressure reading of 126/84.  

The initial diagnosis of hypertension was in VA treatment 
records dated in January 1996, at which time the veteran had 
blood pressure readings of 150/100 and 168/102.  

It was noted on VA evaluation in July 2001 that hypertension 
and DM were diagnosed in 1996 and that complications from the 
veteran's DM included peripheral neuropathy of the lower 
extremities.  There is no mention of hypertension as a 
complication of DM.  

According to a November 2001 opinion from a VA physician, 
which was based on a review of the July 2001 VA evaluation 
report and all available electronic medical records, it was 
more likely than not that the veteran had essential 
hypertension and that there was no relationship between the 
hypertension and his service-connected DM.  

It was noted that the veteran's hypertension and DM were both 
diagnosed in 1996 and that the hypertension was not 
renovascular hypertension and was not due to DM.  

The Board notes that there is no nexus opinion on file in 
support of the veteran's claim.  Consequently, as all of the 
above noted requirements for a grant of service connection 
for hypertension have not been shown, since there is no 
evidence of hypertension until several years after service 
discharge and no nexus opinion in favor of the claim, service 
connection is not warranted for hypertension or either a 
direct or secondary basis.  

Although it has been contended in written statements by and 
on behalf of the veteran that his hypertension either began 
in service or was due to service-connected DM, a lay person, 
such as the veteran, is not competent to comment on medical 
matters such as the diagnosis of a disability or the etiology 
of any such disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for hypertension on either a direct or 
secondary basis.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for hypertension is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


